 



EXHIBIT 10.1
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated as
of May 5, 2006 (the “Amendment Date”), is among Amkor Technology, Inc. and its
Subsidiaries party hereto, the Lenders party to the Loan and Security Agreement
referred to below, and Bank of America, N.A., as administrative agent for the
Lenders.
RECITALS:
     A. The Borrowers, the Lenders, and the Agent have entered into that certain
Loan and Security Agreement, dated as of November 28, 2005 (as amended, the
“Loan and Security Agreement”).
     B. The Borrowers have requested that the Lenders amend the Credit Agreement
in certain respects as specifically provided hereinbelow.
     C. Subject to satisfaction of the conditions set forth herein, the
Requisite Lenders are willing to amend the Credit Agreement as specifically
provided hereinbelow.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
Definitions
     Section 1.1 Definitions. Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment shall have the same meanings in this
Amendment as in the Loan and Security Agreement, as amended hereby.
ARTICLE 2
Amendments to Loan and Security Agreement
     Section 2.1 Amendment to Section 1.1 of the Loan and Security Agreement.
Effective as of the Amendment Date, the following definition in Section 1.1 of
the Loan and Security Agreement is hereby amended and restated in its entirety
to read as follows.
     Excluded Domestic Subsidiaries — Guardian Assets, Inc., a Delaware
corporation, Amkor International Holdings, a company organized under the laws of
the Cayman Islands (also existing as Amkor International Holdings, LLC, a
Delaware limited liability company), Amkor Technology Limited, a company
organized under the laws of the Cayman Islands, P-Four, Inc., a company
organized under the laws of the Philippines (also existing as P-Four, LLC, a
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



Delaware limited liability company), Amkor Technology Philippines, Inc., a
corporation organized under the laws of the Philippines, and Amkor Worldwide
Services LLC, a Delaware limited liability company.
     Section 2.2 Amendment to Section 10.1.2 of the Loan and Security Agreement.
Effective as of the Amendment Date, the last two sentences of Section 10.1.2 of
the Loan and Security Agreement are hereby deleted.
     Section 2.3 Amendment to Schedule 9.1.4 of the Loan and Security Agreement.
Effective as of the Closing Date, Schedule 9.1.4 of the Loan and Security
Agreement is hereby amended by adding thereto at the end of the Section of such
Schedule labeled “Subsidiaries” the following information under each of the
applicable headings:

                              Restricted                     or   Number of  
Number of             Unrestricted   Shares   Shares     Name   Jurisdiction  
Subsidiary   Authorized   Outstanding   Ownership
Amkor Worldwide Services LLC
  Delaware   Restricted   N/A   N/A   100% Amkor Technology, Inc.

ARTICLE 3
Conditions and Postclosing Agreements
     Section 3.1 Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
     (a) no Default or Event of Default shall be in existence as of the
Amendment Date after giving effect to this Amendment; and
     (b) the Agent shall have received a fully executed copy of this Amendment
and each other agreement, document, or instrument reasonably requested by the
Agent in connection with this Amendment (including, without limitation, any
agreement, certificate, or document requested by the Agent with respect to Amkor
Worldwide Services LLC), in form and substance reasonably satisfactory to the
Agent.
ARTICLE 4
Ratifications, Representations, and Warranties
     Section 4.1 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan and Security Agreement and the other Loan Documents and,
except as expressly modified and superseded by
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



this Amendment, the terms and provisions of the Loan and Security Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect. The Borrowers, the Agent, and the Lenders agree that the Loan
and Security Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding, and enforceable in accordance with their
respective terms.
     Section 4.2 Borrowers’ Representations and Warranties. The Borrowers hereby
represent and warrant to the Agent and the Lenders that (a) the execution,
delivery, and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of the Borrowers and will not violate the
certificate of incorporation or bylaws of any Borrower, (b) the representations
and warranties of the Borrowers contained in the Loan and Security Agreement, as
amended hereby, and any other Loan Document are true and correct on and as of
the Amendment Date as though made on and as of the Amendment Date (except to the
extent that such representations and warranties were expressly made only in
reference to a specific date), and (c) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
ARTICLE 5
Miscellaneous
     Section 5.1 Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Agent or any Lender shall affect the representations and
warranties or the right of the Agent or any Lender to rely upon them.
     Section 5.2 Reference to Loan and Security Agreement and Other Loan
Documents. Each of the Loan Documents, including the Loan and Security Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Loan and Security Agreement and the other Loan Documents as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Loan and
Security Agreement or any other Loan Document shall mean a reference to the Loan
and Security Agreement and the other Loan Documents as amended hereby.
     Section 5.3 Severability. Any provision in this Amendment that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.
     Section 5.4 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT ANY
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



COURT DETERMINES THAT NEW YORK LAW DOES NOT GOVERN THE LAWS OF THE STATE OF
TEXAS SHALL GOVERN, IN ANY SUCH CASE WITHOUT GIVING EFFECT TO ANY CONFLICT OF
LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
     Section 5.5 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Borrowers, the Agent, and the Lenders and
their respective successors and assigns, except the Borrowers may not assign or
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Lenders and any assignment by the Lenders shall be
made only in accordance with the terms of the Loan and Security Agreement.
     Section 5.6 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart and a telecopy of any such executed signature page shall be valid as
an original. This Amendment shall be effective when it has been executed by the
Borrowers, the Agent, and the Requisite Lenders.
     Section 5.7 Effect of Amendment. No consent or waiver, express or implied,
by the Agent or any Lender to or for any breach of or deviation from any
covenant, condition, or duty by the Borrowers shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition,
or duty. The Borrowers hereby (a) agree that this Amendment shall not limit or
diminish the obligations of the Borrowers under the Loan Documents delivered in
connection with the Credit Agreement, executed or joined in by the Borrowers and
delivered to the Agent, (b) reaffirms the Borrowers’ obligations under each of
such Loan Documents, and (c) agrees that each of such Loan Documents to which
the Borrowers are a party remains in full force and effect and is hereby
ratified and confirmed.
     Section 5.8 Further Assurances. The Borrowers shall execute and deliver, or
cause to be executed and delivered, to the Agent such documents and agreements,
and shall take or cause to be taken such actions as the Agent may, from time to
time, reasonably request to carry out the terms of this Amendment and the other
Loan Documents.
     Section 5.9 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     Section 5.10 Entire Agreement. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



     Section 5.11 Amendment as a Loan Document. This Amendment constitutes a
Loan Document and any failure of the Borrowers to comply with the terms and
conditions of this Amendment shall result in a Default under the Credit
Agreement.
[Remainder of page intentionally left blank.]
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment on the
date first above written.

                  BORROWERS:    
 
                AMKOR TECHNOLOGY, INC.    
 
           
 
  By:
Name:   /s/ Kenneth T. Joyce
 
Kenneth T. Joyce    
 
  Title:   Chief Financial Officer    
 
                UNITIVE, INC.    
 
           
 
  By:
Name:   /s/ Joanne Solomon
 
Joanne Solomon    
 
  Title:   Treasurer    
 
                UNITIVE ELECTRONICS, INC.    
 
           
 
  By:
Name:   /s/ Joanne Solomon
 
Joanne Solomon    
 
  Title:   Treasurer    

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:  
/s/ Jay L. Bartholomew
   
 
  Name:  
Jay L. Bartholomew
   
 
  Title:  
Senior Vice President
   

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:  
/s/ Joy L. Bartholomew
   
 
  Name:  
Joy L. Bartholomew
   
 
  Title:  
Senior Vice President
   
 
     
 
   
 
                WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)    
 
           
 
  By:
Name:   /s/ Gary Whitaker
 
Gary Whitaker    
 
  Title:   Director    
 
                TEXTRON FINANCIAL CORPORATION    
 
           
 
  By:  
/s/ Robert J. Dysart, Jr.
   
 
  Name:  
Robert J. Dysart, Jr.
   
 
  Title:  
Senior Account Executive
   
 
     
 
   

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT — Page 8

 